June 30, 2009 Dear Valued Customer, As we sit here in the middle of 2009, the pace of the economic decline has clearly slowed, and many indicators suggest that an economic recovery has either begun or soon will. The debate is less about this than about the sharpness or longevity of this recovery. Now may be a good time to visit with your registered representative to ensure your portfolio is diversified. A checklist of top issues to discuss with your registered representative are; time horizon, risk tolerance and the tax implications of recent financial activity. Inside this book you will find semi-annual reports dated June 30, 2009, for the 41 investment subaccounts available through your Kansas City Life Insurance Company Century II variable contract. Please call your registered representative or Kansas City Life at 800-616-3670 if you have questions about the Semi-Annual Report of Funds or your Century II variable contract. You can also access information about your Century II variable contract(s) at www.kclife.com. For more than 114 years, Kansas City Life has remained committed to helping customers build a financially sound future for themselves and their families. We appreciate your business and thank you for the trust you have placed in us. Sincerely, R. Philip Bixby, President, CEO and Chairman of the Board Kansas City Life’s Century II Variable Product Series is distributed through Sunset Financial Services Inc. 3520 Broadway, Kansas City, MO 64111, 816-753-7000. Member FINRA/SIPC.
